NEBEKER, Chief Judge.
The appellant, Ann Marciniak, appeals a March 27, 1995, decision of the Board of Veterans’ Appeals (BVA or Board) which found that new and material evidence had not been submitted to reopen her claims for service connection for the cause of death of her husband, the veteran. After considering the record on appeal and the briefs of the parties, the Court will affirm the Board’s decision for the following reasons.
I. FACTS
The veteran, Henry W. Marciniak, served on active duty from November 1940 to October 1945. Record (R.) at 3. According to a 1980 BVA decision, the veteran’s service medical records (SMRs) revealed hospitalization and treatment for scrub typhus and malaria from August 1944 to January 1945, and two complaints of loose bowel movements with abdominal cramps at that time. R. at 24, 26-32. The 1980 decision also revealed that, in 1950, a hemorrhoidectomy was performed after he complained that he had had bloody stools during the past year. Diagnoses at that time included hemorrhoidal tags and proctitis. R. at 28. The regional office (RO) denied service connection for hemorrhoids, varicosities, and organic disability of the gastrointestinal system, but awarded noncompensable ratings for scrub typhus and malaria. At a hearing in 1965, the veteran reported that he did not have problems with diarrhea until after he had the hemorrhoidectomy in 1950, and that he had recurrent problems until 1962 when the condition became severely disabling. R. at 29.
The veteran died on August 8, 1965, of generalized peritonitis due to adrenal exhaustion, and chronic ulcerative colitis. R. at 12, 24. At the time of his death, he was service connected for scrub typhus and malaria, each of which was rated as noneompensable. R. at 27. At a hearing before the RO, Mrs. Marciniak and friends of the veteran testified that after service, the veteran had complained of blood in his stools and diarrhea. R. at 29. Also submitted was testimony by Mrs. Marciniak’s representative that medical textbooks demonstrated a connection between ulcerative colitis and dysentery. Id. In September 1966, the BVA denied entitlement to service connection for the cause of the veteran’s death. R. at 24.
In 1967, copies of the medical textbook articles were submitted to VA, along with additional statements from Mrs. Marciniak and the veteran’s friends from service, all attempting to link the veteran’s death to his service. R. at 29. In 1971, the BVA again denied Mrs. Marciniak’s claim, noting that the SMRs did not show gastrointestinal symptoms in service and that scrub typhus did not involve an infection or ulceration of the bowel. Regarding the medical textbook articles, the Board stated that the evidence in this particular ease did not involve the circumstances described in the articles. R. at 30.
In 1979, Mrs. Marciniak requested reconsideration of the 1971 decision, and on March 4,1980, the BVA again determined that entitlement to service connection was not established for the cause of the veteran’s death. R. at 31-32. After this decision was ren*200dered, the veteran’s original claims folder was lost. In October 1988, the claims folder was reconstructed after a request to reopen the claim was submitted by the appellant. Her Notice of Disagreement (NOD) was received by VA in April 1990 (R. at 3, 79), and a statement of the case (SOC) was issued in May 1990. The appellant and her son testified before a traveling section of the Board in October 1990, and the appeal was docketed at the Board in March 1991. R. at 78-79. While the Board attempted to procure an independent medical expert’s opinion, the reconstructed claims folder was lost. R. at 3, 18. The RO and BVA being unable to find either the original or the reconstructed files, the veteran’s folder was again reconstructed. R. at 4. The second reconstructed folder contains the last page of the September 1966 BVA decision (R. at 24), a complete copy of the 1980 BVA decision (R. at 26-32), the October 1990 transcript of the testimony offered by Mrs. Marciniak and her son (R. at 37-53), and other miscellaneous documents. No SMRs are in the second reconstructed folder.
On March 27, 1995, the BVA reviewed the available documents, determined that the appellant’s due process rights had not been violated during the appellate process, and declined to reopen her claim as new and material evidence had not been presented since the 1966 denial. R. at 2-20. In the detailed decision, the Board cited 38 U.S.C. § 7104(d) and this Court’s decision in O’Hare v. Derwinski, 1 Vet.App. 365, 367 (1991) for the proposition that a heightened duty existed to explain thoroughly the reasons and bases for its decision, especially in light of the twice-lost claims folder. R. at 5. The Board determined that the new evidence was not material, as it did not link the veteran’s service-connected conditions to his death. R. at 17-18.
II. ANALYSIS
A. Procedural Due Process
As a preliminary matter, the Court recognizes the unfortunate circumstances under which the Board and Mrs. Marciniak have been required to adjudicate this claim. Having twice lost the claims folder, and being unable to locate the missing SMRs and related documents (R. at 61), the Board was forced to rely on the facts as recorded on the first page of the 1966 BVA decision and in the 1980 BVA decision. The appellant alleges that the Secretary failed in his duty to assist in that the SMRs were not obtained for this appeal and that consequently, prejudicial error exists in the BVA’s factual findings. However, the Court holds that, given the circumstances in the instant case, we must apply a presumption of regularity as to the BVA’s findings of fact in 1980. Cf. Dolan v. Brown, 9 Vet.App. 358, 362 (1996) (absent “clear evidence” that an evidentiary assumption was not properly applied, the Court concluded that the relevant law and evidence had been considered). To hold otherwise would require this Court to presume that the BVA, in its prior decisions on this claim, did not properly discharge its official duties. See Ashley v. Derwinski, 2 Vet.App. 62, 64 (1992) (Court must apply the “presumption of regularity” to “ ‘the official acts of public officers, and in the absence of clear evidence to the contrary, [must] presume that they have properly discharged their official duties.’”) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)). Such a presumption would be beyond our jurisdiction, as our judicial review of Board decisions did not begin until 1988.
The dissenter’s mistrust of the Secretary and his subordinates is by no means shared by the Court. See infra at 207. That two VA employees not concerned with this case committed criminal acts in destroying VA records is not sufficient reason to adopt a holding based on a suspicion that the Secretary and his subordinates would violate their oaths of office. As the appellant has offered no clear evidence that the BVA was derelict in performing its duties, the Court concludes that all the relevant evidence was considered and, in the 1980 decision, the BVA accurately recorded the facts as they then existed. While it is clear that the Board treated the appeals made subsequent to the 1966 decision as attempts to reopen, it is apparent, as a matter of law, that no etiological relationship between the veteran’s death and his *201service-connected conditions had been established at the time the first decision was rendered. R. at 24. In the section entitled Findings of Fact, the 1966 Board noted that the veteran had no symptoms of colitis during his in-service hospitalization; that he had no chronic type of diarrhea at the time of discharge; that he did not lose weight in service; that no colitis of any type was found on examination in January 1951; that ulcerative colitis was not diagnosed until 1962; that “[t]here [was] no etiological relationship between ulcerative colitis and the service-connected disabilities of scrub typhus and malaria”; and that the veteran’s “[d]eath did not result from a service-connected disability.” R. at 24. More importantly, as a conclusion of law, the Board found that service connection for the veteran’s death was not established by reason of the veteran’s service-connected disabilities, and was not etiologically related to any disease or disability which was incurred in or aggravated by service. R. at 24, 29.
The BVA decision of 1980 noted that “[a]t a hearing at the regional office in May 1965, the veteran reported that he did not have any problems with diarrhea until after he had a hemorrhoidectomy in 1950,” almost five years after his discharge. R. at 29. From this, it is clear that the appellant has then failed to present a well-grounded claim. See Murphy v. Derwinski, 1 Vet.App. 78 (1990). However, regardless of whether this claim is analyzed to determine whether it is well grounded, or to determine whether it should be reopened, the result is the same. Without the medical evidence to link the veteran’s service to his death, the evidence is insufficient to meet either test. Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993); Moray v. Brown, 5 Vet.App. 211, 214 (1993). Accordingly, the BVA’s inability to obtain the missing documents is not a cause for remand that, in all likelihood, would be futile anyway.
Mrs. Marciniak also argues that it is indeterminable whether the SOC issued in May 1990 contained the necessary information as required by law. 38 U.S.C. § 7105(d); see also 38 C.F.R. § 19.29 (1995). The Secretary has conceded that the SOC is unavailable for review. Secretary’s Brief (Br.) at 18. Nevertheless, the appellant has not alleged with specificity any prejudice that resulted from the loss of the SOC. Cf. Parker v. Brown, 9 Vet.App. 476, 481 (1996) (VA’s failure to fill out a form required by regulation was not basis for remand where no prejudice to appellant established). Moreover, in the decision here on appeal, the BVA set forth the purpose and requirements of a proper SOC, and gave specific details to demonstrate how they had been met in the course of these proceedings. R. at 7-11. The Court holds that the BVA complied with the requirements set forth in O’Hare, supra, in that heightened consideration was afforded due to the missing records. The Board concluded: “[I]n light of the evidence that during the current appeal [Mrs. Marciniak] has been aware of the issue on appeal, the pertinent laws and regulations, and the relevant evidence, any deficiencies that may have been contained in the Statement of the Case constituted harmless error.” R. at 10. In the absence of demonstrated prejudice, the Court concludes that the unavailability of the SOC, and the presumption of regularity as to it, like as to other missing records, does not warrant a remand for further adjudication which would likewise be futile. Thus, the unavailability of the SOC is harmless. See 38 U.S.C. § 7261(b) (requiring Court to take into account rule of prejudicial error); see also O’Hare, supra.
B. New and Material Evidence
The Court reviews de novo whether new and material evidence has been presented to reopen a claim. See, e.g., Masors v. Derwinski, 2 Vet.App. 181, 185 (1992). The newly submitted evidence includes: (1) excerpts from medical textbooks, including support for the theory that a connection between dysentery and chronic ulcerative colitis exists; (2) testimony by friends and family of the veteran; -and (3) a statement from a person who served with the veteran. Mrs. Marciniak has not submitted any medical evidence linking the veteran’s service-connected scrub typhus or malaria to the alleged dysentery, and then further to his death. Where, as here, the determinative issue is one of medical causation, competent medical *202evidence connecting the cause of death to an in-service disease is required. Caluza v. Brown, 7 Vet.App. 498, 506 (1995). “[L]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. § 5108.” Falzone v. Brown, 8 Vet.App. 398, 403 (1995). There appears to have been no evidence that the veteran had dysentery during service. Therefore, the medical literature linking his death to that condition is not material. Edenfield v. Brown, 8 Vet.App. 384, 388 (1995) (en bane). While the testimony of the appellant and her son disclose their observation of symptoms from which the veteran suffered, there has been no competent medical evidence linking the veteran’s service-connected conditions to those symptoms, and then further to his death. Thus, the Court holds that new and material evidence has not been presented in support of the appellant’s claim. See 38 U.S.C. §§ 5108, 7104(b); see also Moray v. Brown, 5 Vet.App. 211, 214 (1993) (holding that lay assertions of medical causation cannot serve as the predicate to reopen a claim).
Finally, the appellant asserts that VA failed to comply with its duty to notify a claimant of the evidence necessary to complete the application for benefits. 38 U.S.C. § 5103(a). The appellant’s brief states that during the informal hearing presentation, “the veteran’s son related ... that his father indicated that doctors had told him his condition was related to service.” Reply Brief at 1. However, recourse to the hearing transcript reveals that the veteran’s son actually said: “We were always making trips back and forth to the doctors and the diagnosis that he had always told me was that it was service related.” R. at 43. This testimony is too attenuated to show availability of medical records sufficient to trigger the section 5103(a) duty. Nothing in the son’s testimony put the Secretary on notice of the likely existence of competent medical evidence that would be relevant to a full and fair adjudication of the claim. Robinette v. Brown, 8 Vet.App. 69, 77 (1995). Under Robinette, there must be some degree of probability that once the Secretary informs the appellant of the necessity of a statement from the doctor, the appellant will be able to obtain such a statement. Id; see also Beausoleil v. Brown, 8 Vet.App. 459, 465 (1996) (Court stated that there is a § 5103(a) duty “in the limited circumstances where there is an incomplete application that references other known and existing evidence”). The Court thus holds that the circumstances which would trigger a § 5103(a) duty are not present in this case.
III. CONCLUSION
Accordingly, the Board’s decision is AFFIRMED.